           Case 1:16-vv-00638-UNJ Document 105 Filed 03/24/20 Page 1 of 3




In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
JAKE PETERS,             *
                         *                         No. 16-638V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: February 25, 2020
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         human papillomavirus (“HPV”)
                         *                         vaccine; transverse myelitis (“TM”);
                         *                         neuromyelitis optica (“NMO”).
             Respondent. *
******************** *

Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner;
Robert P. Coleman, III, United States Dep’t of Justice, Washington, DC, for
Respondent.

                             UNPUBLISHED DECISION1

       On February 25, 2020, the parties filed a joint stipulation concerning the
petition for compensation filed by Jake Peters on May 27, 2016. Petitioner alleged
that the influenza (“flu”) and human papillomavirus (“HPV”) vaccines he received
on November 24, 2014, which are contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. §100.3(a), caused him to suffer transverse myelitis (“TM”)
and/or neuromyelitis optica (“NMO”). Petitioner further alleges that he suffered
the residual effects of this injury for more than six months. Petitioner represents
that there has been no prior award or settlement of a civil action for damages on his
behalf as a result of his condition.


       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Case 1:16-vv-00638-UNJ Document 105 Filed 03/24/20 Page 2 of 3




       Respondent denies that the vaccines either caused or significantly
aggravated petitioner’s alleged injury or any other injury. Nevertheless, the parties
agree to the joint stipulation, attached hereto. The undersigned finds said
stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

      Damages awarded in that stipulation include:

      a. A lump sum payment of $3,051,275.06, which amount represents
         compensation for first-year life care expenses ($642,275.06) and trust
         seed funds ($2,409,000.00), in the form of a check payable to City
         National Bank, a National Banking Association, as trustee of the
         grantor reversionary trust established for the benefit of petitioner;

      b. A lump sum of $1,075,000.00, which amount represents
         compensation for lost earnings ($750,000.00), pain and suffering
         ($250,000.00), and past unreimbursable expenses ($75,000.00), in the
         form of a check payable to petitioner;

      c. A lump sum of $701,305.48, which amount represents
         reimbursement of a State of California Medicaid lien for services
         rendered on behalf of petitioner, in the form of a check payable
         jointly to petitioner and:

                           Department of Health Care Services
                              Recovery Branch – MS 4720
                                   P.O. Box 997421
                              Sacramento, CA 95899-7421
                         DHCS Account No.: C92418798F-VAC03

         Petitioner agrees to endorse this check to the State of California
         Department of Health Care Services; and

      d. An amount sufficient to purchase the annuity contract described in
         paragraph 10 of the joint stipulation attached hereto, paid to the life
         insurance company from which the annuity will be purchased (the
         “Life Insurance Company”).

This amount represents compensation for all damages that would be available
under 42 U.S.C. § 300aa-15(a).

                                          2
           Case 1:16-vv-00638-UNJ Document 105 Filed 03/24/20 Page 3 of 3




       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 16-638V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                3
